United States Court of Appeals
                              FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 07-2729
                                     ___________

United States of America,                 *
                                          *
                 Appellee,                * Appeal from the United States
                                          * District Court for the
       v.                                 * Western District of Missouri.
                                          *
Phillip Ellis,                            *      [UNPUBLISHED]
                                          *
                 Appellant.               *
                                     ___________

                               Submitted: August 7, 2008
                                  Filed: August 8, 2008
                                   ___________

Before MELLOY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

       Phillip Ellis appeals the 180-month prison sentence the district court1 imposed
upon his guilty plea to conspiracy to distribute and possess with intent to distribute 50
grams or more of cocaine base and “some amount” of powder cocaine, in violation of
21 U.S.C. §§ 841(a)(1), (b)(1)(A), 846, and distribution of cocaine base, in violation
of 21 U.S.C. §§ 841(a)(1), (b)(1)(C), 2. He also consented to forfeiture of $70,257.96
pursuant to 21 U.S.C. § 853. His counsel has filed a brief under Anders v. California,



       1
        The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri.
386 U.S. 738 (1967), in which he seeks leave to withdraw, arguing the district court
erred in imposing too high a sentence.

       Ellis pleaded guilty pursuant to a plea agreement that contained a waiver of his
right to appeal his conviction and sentence. We will enforce the appeal waiver here.
The record reflects that Ellis understood and voluntarily accepted the terms of the plea
agreement, including the appeal waiver; the appeal falls within the scope of the
waiver; and we conclude that no injustice would result from enforcing it. See United
States v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc) (discussing
enforceability of appeal waiver); United States v. Estrada-Bahena, 201 F.3d 1070,
1071 (8th Cir. 2000) (per curiam) (enforcing appeal waiver in Anders case).

      Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75,
80 (1988), we have found no nonfrivolous issues for appeal beyond the scope of the
waiver. Therefore, we dismiss the appeal and grant counsel’s motion to withdraw.
                      ______________________________




                                          -2-